Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. 	A request for continued examination under 37 CFR 1 .114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on June 16, 2022 has been entered.   
			
				Allowable Subject Matter
3. 	Claims 1-20 are allowable over the prior art of record. 

				Reasons for Allowance
4.  	The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to allocating resources using an integrated multi-dimensional geological model, the resources being used for a well-planning process to extract hydrocarbons in a subterranean region. The closest prior art Holl et al., (US Patent No. 8849640 hereinafter referred to Holl) and Sequeira et al (WO2012027020A1 hereinafter Sequeira). Holl teaches the three-dimensional shared earth model comprises one or more geological data objects, data models from geological analysis and reservoir simulation data such as geologic data objects which include well traverses well logs, surfaces (Column 10, lines 50-65). Sequeira teaches a method for producing hydrocarbons from an oil and/or gas field using a physical property model representative of a physical property of the oil and/or gas field [Paragraph 0019]. However, Holl and Sequeira fail to teach determining, by the integrated multi-dimensional geological model, resource requirements for implementing the well-planning process based on the seismic data, comprising: processing an input against indices of assets using a predictive analytical rule of the integrated multi-dimensional geological model; and in response to processing the input, determining a set of resources required to implement the well-planning process based on: (i) a control variable of the input corresponding to a task of the well planning process and (ii) geological properties of reservoirs in the underground formation indicated by the obtained seismic data; based on the determined resource requirements and the input, generating, by the integrated multi-dimensional geological model, a field development plan that specifies the set of resources and one or more tasks of the well planning process; and extracting, using at least one machine resource in the set of resources, hydrocarbons in the subterranean region in response to implementing the field development plan by executing each of the one or more tasks of the well planning process as recited in independent claims 1 and 15.
The present invention is directed to allocating resources using an integrated multi-dimensional geological model, the resources being used for a well-planning process to extract hydrocarbons in a subterranean region. The closest prior art Holl et al., (US Patent No. 8,849,640 hereinafter referred to Holl) and Sequeira et al (WO2012027020A1 hereinafter Sequeira). Holl teaches the three-dimensional shared earth model comprises one or more geological data objects, data models from geological analysis and reservoir simulation data such as geologic data objects which include well traverses well logs, surfaces (Column 10, lines 50-65). However,  Holl and Sequeira fail to teach determining, by the integrated multi-dimensional geological model, resource requirements for implementing the well-planning process based on the seismic data, comprising: processing an input against indices of assets using a predictive analytical rule of the integrated multi-dimensional geological model; and in response to processing the 
The above recited limitations provide meaningful limitations that transforms the abstract idea into patent eligible. The claims as a whole effect an improvement to another technology or technical field. These limitations in combination provide meaningful limitations beyond generally linking the use of the abstract idea to a practical application.
	As per claim 2-7, 9-14 and 16-20, these claims are at least allowable over the prior art of record for their dependencies, directly or indirectly, on the allowable independent claims 1, 8 and 15. Therefore, they are allowable for the same reason set forth above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

					Conclusion
5.  	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 form. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Romain Jeanty whose telephone number is (571) 272-6732. The examiner can normally be reached on M-F 9:00AM to 5:30PM.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Romain Jeanty/
Primary Examiner, Art Unit 3623
June 18, 2022